DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

 Response to Amendment
	Applicant amendments filed 12/02/2021 have been entered. Claims 1 and 3-8 remain pending in the application. 

Status of Claims
	Claims 1 and 3-8 remain pending in the application. 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1, it is suggested to add a colon to the end of line 4 such that it recites “wherein the track device comprises:”
Claim 5, it is suggested to amend the claim to include commas between “middle between or” such that claim 5 would recite “located in the middle, between, or at one side” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “at least two tracks with guided rails” on line 5. From the instant specification [0012], it is understood that the tracks “can be guided rails”, not that the tracks also have guided rails. It is not seen in the instant specification that the tracks have guided rails. 
Further, claim 1 recites “at least one lane change drive with a track with guided railed in a lane change drive section” on lines 7-8. It is only seen in the instant specification [0011]-[0012] that recites “at least two tracks for transportation at least one carrier” and “the at least two tracks can be guided rails”. It is not mentioned in the instant specification that the lane change drive has a track with guided rails. 
Claims 3-7 are rejected by virtue of being dependent on a rejected claim. 
Claim 8 similarly recites “on a first track with guided rails” on line 5. It is not seen in the instant specification that the track has guided rails, only that the track may be a guided rail from [0012] of the instant specification. 
Claim 8 further recites “at least one lane change drive with a track with guided rails in a lane change drive section” on lines 6-7, where it is not seen in the specification that the lane change drive has a track with guided rails. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 10-11 recites “and to move the carrier together with the track with guided rails parallel from one track to another track”. It is unclear which track is being discussed, as there are two tracks with guided rails running parallel for transportation and a track with guided rails in a lane change drive section. It is seen in Figures 3 and 4 of the instant specification that the lane change drive moves the sample carrier such that the tracks of the lane change drive is aligned with one of three tracks shown in Figures 3 and 4. For examination, it will be interpreted that it is the track with guided rails in the lane change drive section that is being moved. 
Further, lines 11-12 are unclear because “move the carrier together with the track with guided rails parallel from one track to another track” appears to indicate that the movement is parallel movement, however it is unclear how parallel movement would allow for the carrier to be transported from one track to the other, as the two tracks are parallel. From the instant Figures it appears that the movement the lane change drive makes is perpendicular to the tracks as opposed to parallel.
Claim 1 further recites “at least one carrier” on lines 5-6, “a carrier” on line 10, “the carrier” on line 11, and “the at least one carrier” on line 13. It is unclear if all of the carriers are the same or not. For examination, it will be interpreted that the carrier at each occurrence is the same carrier. 
Claims 2-7 are rejected by virtue of being dependent on a rejected claim. 
Regarding claim 4, it is unclear if the “at least three tracks for transportation” are three additional tracks to the two tracks from claim 1, or if there are three tracks in total with two of the three being the tracks from claim 1. If it is intended for there to be three tracks in total including the tracks from claim 1, it is suggested to amend claim 4 such that it recites “wherein the at least two tracks with guided rails running parallel for transportation of at least one carrier comprises at least three tracks”
	Regarding claim 6, it is unclear if the “at least four tracks” are four additional tracks to the two tracks from claim 1, or if there are four tracks in total with two of the four being the tracks from claim 1. If it is intended for there to be four tracks in total including the tracks from claim 1, it is suggested to amend claim 6 such that it recites “wherein the at least two tracks with guided rails running parallel for transportation of the at least one carrier comprises at least four tracks”
	Claim 7 recites “the at least one track change drive”. It is unclear if “the at least one track change drive” is different or the same as the “at least one lane change drive” as recited by line 7 of claim 1. For examination it will be interpreted that “the at least one track change drive” is the same as the “at least one lane change drive”. 
Claim 8 lines 10-11 recites “moving the carrier with the track with guided rails located in the lane change drive section parallel from the first track to a second track which is running parallel to the first track”. It is unclear how the parallel movement of the carrier would allow for the transfer from the first track to the second track, as both the first track and second track are parallel to one another.  From the instant Figures it appears that the movement the lane change drive makes is perpendicular to the tracks as opposed to parallel.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (US-2004/0136869-A1).
Regarding claim 1, Itoh teaches a track device for transport of carrier for supplying multiple work-cell bound analyzers as well as multiple cores of a single analyzer with samples and/or material for processing or analyzing samples, wherein the track device comprises 
at least two tracks (belt conveyors 10A-10F) with guided rails (guide rails 11 and 12) running parallel for transportation of at least one carrier (specimen conveyance holder 1) ([0018], [0019], Figure 1); 
at least one lane change drive (holder holding mechanism 20) with a track with guided rails (guide rail pieces 21 and 22) in a lane change drive section (holder moving area Ea) wherein the track with guided rails (21 and 22) of the at least one lane change drive (20) extends parallel to the at least two tracks (10A-10F) with guided rails (11 and 12) and is configured to take up a carrier (1) transported into the lane change drive section (Ea), and to move the carrier (1) together with the track with guided rails parallel (21 and 22) from one track to another track; and
	It is understood that the guide rail pieces 21 and 22 of the holder holding mechanism 20 define the track. Figure 3 shows a diagonal view of the belt conveyor (track) and holder holding mechanism 20 (lane change drive), where the guide rail pieces 21 and 22 will extend along the same parallel lines as guide rails 11 and 12. Figure 1 shows the holder holding mechanism 20 (lane change drive) moving conveyance holder 1 (carrier) from belt conveyor 10A to 10F ([0027]).  
at least one of the at least two tracks (10A-10F) having access to an analyzer.
Even though Itoh does not specifically recite that the belt conveyors 10A-10F access an analyzer, it is understood that one of ordinary skill in the art would recognize that the belts would be capable of transporting the holder 1 to analyzers. 
Further recitation of “at least one of the at least two tracks having access to an analyzer” is directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Itoh and the apparatus of Itoh is capable of having access to an analyzer. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Itoh (see MPEP §2114). 
Note: recitation of “or alternatively to be moved in line with one of the at least two tracks so that the at least one carrier can be moved through the track of the at least one lane change drive” is not required as it is an alternative. 
Regarding claim 3, Itoh further teaches wherein a first of the at least two tracks (10A-10F) is configured for transporting material for loading and unloading material and a second one of the at least two tracks is configured for transporting material for access of a work cell or core of a single analyzer.
[0018] recites “The belt conveyors 10A to 10F are provided to allow a specimen conveyance holder 1 called a columnar rack to be conveyed in a given direction.” 
The limitations of claim 3 are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Itoh and the apparatus of Itoh is capable of having one track for transporting material for loading and unloading, and another track for transporting material to a work cell. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Itoh (see MPEP §2114).
Regarding claim 4, Itoh further teaches comprising at least three tracks for transportation, wherein outer tracks are accessible for a neighboring work cell or core of a single analyzer.
It is seen in Figure 1 that there is a total of six belt conveyors 10A-10F (tracks). 
The limitations of “wherein outer tracks are accessible for a neighboring work cell or core of a single analyzer” is directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Itoh and the apparatus of Itoh is capable of having tracks accessible for a neighboring work cell. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Itoh (see MPEP §2114).
Regarding claim 5, Itoh further teaches wherein the tracks (10A-10F) for transportation are located in the middle between or at one side of a work-cell bound analyzer or multiple core of a single analyzer.
While Itoh does not specifically recite that the belt conveyors 10A-10F access an analyzer, it is understood that one of ordinary skill in the art would recognize that the belts would be capable of transporting the holder 1 to analyzers and that the belts would need to be in proximity to the analyzers such that the analyzers can access the belts. 
Regarding claim 6, Itoh further teaches comprising at least four tracks (10A-10F), wherein one of the tracks located in the middle is configured to transport material in a forward direction and one of the tracks in the middle is configured to transport material in a reverse direction.
It is seen in Figure 1 of Itoh that there are six tracks 10A-10F. [0018] states that belt conveyors 10A-10F (tracks) allow a specimen conveyance holder 1 (carrier) to be “conveyed in a given direction.” 
The limitations of “wherein one of the tracks located in the middle is configured to transport material in a forward direction and one of the tracks in the middle is configured to transport material in a reverse direction” is directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Itoh and the apparatus of Itoh is capable of having tracks in the middle configured to transport material in a forward direction and another track in the middle configured to transport material in a reverse direction. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Itoh (see MPEP §2114).
Regarding claim 7, Itoh further teaches wherein the at least one track change drive (20) is located at one end or in-between the tracks (10A-10F).
It is stated by [0021] that holder moving areas Ea and Ef (Ef not shown) are created by removing portions of the frames 13 and 14 that include the guide rails 11 and 12. As such, it is understood that the holder holding mechanism 20 (track change drive) will be located in between the belt conveyors 10A-10F (tracks). 
It is being interpreted that “in between the tracks” means that a track will be interrupted by the track change drive, but the track will continue on the other side. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US-2004/0136869-A1) in view of Matsubara (US-2002/0031837-A1). 
Regarding claim 8, Itoh teaches a method for transport of carrier for supplying multiple work-cell bound analyzers as well as multiple cores of a single analyzer with samples and/or material for processing or analyzing samples, comprising the steps of: 
transporting at least one carrier (specimen conveyance holder 1) with samples and/or material for processing on a first track (belt conveyor 10A) with guided rails (guide rails 11 and 12) ([0018], [0019], Figure 1); 
moving the at least one carrier (1) from the first track (10A) into at least one lane change drive (holder holding mechanism 20) with a track with guided rails (guide rail pieces 21 and 22) in a lane change drive section (holder moving area Ea) wherein the track with guided rails (21 and 22) of the at least one lane change drive (20) extends parallel to the first track (10a) with guided rails (11 and 12) ([0022], Figure 1, Figure 3);
It is understood that the guide rail pieces 21 and 22 of the holder holding mechanism 20 define the track. Figure 3 shows a diagonal view of the belt conveyor (track) and holder holding mechanism 20 (lane change drive), and it is seen that the guide rails 21 and 22 will extend along the same parallel lines as the belt conveyor 10A’s (first track) guided rails 11 and 12. [0029] states that conveyance holders 1 (carriers) are conveyed to holder moving area Ea (lane change drive section) by belt conveyor 10A (first track) and are carried into the holder holding mechanism 20 (lane change drive).
moving the carrier (1) together with the track with guided rails (21 and 22) located in the lane change drive section (Ea) parallel from the first track (10A) to a second track (belt conveyor 10F) which is running parallel to the first track (10A); and 
	[0021] recites “of the belt conveyors, at least two belt conveyors 10A and 10F have their respective holder moving areas Ea and Ef (not shown) that correspond to the specific areas formed in parallel to each other.” [0023] and [0030] further states that the holder holding mechanism 20 (lane change drive) is moved by moving mechanism 30, where moving mechanism 30 moves holder holding mechanism 20 between belt conveyors 10A (first track) and 10F (second track). 
While it is understood that Itoh would be capable of being used with analyzers, Itoh does not teach supplying multiple work-cell bound analyzers and/or multiple cores of a single analyzer with samples and/or material for processing of the at least one carrier.
In the analogous art of rack transportation apparatuses, Matsubara teaches where the rack transportation apparatus supplies sample racks to analysis units (Matsubara; [0037], [0038]).
Specifically, Matsubara teaches where a rack transportation apparatus includes rack transportation line 60, bypass line 61, analysis unit 100, bypass line 62, and analysis unit 200 (Matsubara; [0068], Figure 1). [0068] of Matsubara further states that the bypass lines 61 and 62 receives the sample rack from transportation line 60. 
Itoh is silent with regards to what the belt conveyors 10A-10F supply, therefore, it would have been necessary and thus obvious to look to the prior art for conventional uses of belt conveyors that transfer a sample carrier/rack between conveyors. Matsubara provides this conventional teaching showing that it is known in the art to use transport lines to supply multiple analyzers. Therefore, it would have been obvious to one having ordinary skill in the art to have the belt conveyors 10A-10F from Itoh supply analyzers motivated by the expectation of successfully practicing the invention of Matsubara.
Note: recitation of “or alternatively moving the track with guided rails in the lane change drive section in line with one of the first or second track so that the at least one carrier can be moved through the track of the at least one lane change drive” is not required. 

Response to Arguments
Applicant’s arguments, see page 1, filed 12/02/2021, with respect to the rejection(s) of claim(s) 1 and 8 under 35 USC 102 and 103 respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Itoh (US-2004/0136869-A1) and Matsubara (US-2002/0031837-A1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796